DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the swinging part mounted by the coil spring of claim 1 combined with the swinging part suspended by the suspension rod of claim 8, the swinging part mounted by the coil spring of claim 1 combined with the swinging part suspended by the suspension rod with the contact portion having a knife-edge shape of claim 9, the swinging part mounted by the coil spring of claim 1 combined with the swinging part attached to the body by passing the suspension rod through the mounting hole of the swinging part of claim 10, the swinging part mounted by the coil spring of claim 1 combined with the swinging part suspended from the body via the hanger of claim 11, and the swinging part mounted by the coil spring of claim 1 combined with the swinging part attached to the body via the  magnet of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 8 recites “suspending the swinging part from a suspension rod”. However, claim 1, recites the “swinging part movably mounted in the body by the coil spring” that is “fixed to the body”. The specification does not disclose the use of both the suspension rod and the coil spring when the coil spring is fixed to the body. Further, the specification explicitly discloses that the lure would not include a suspension rod when fixing the coil spring directly to the body (page 6, lines 14-16). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 8.
Claim 9 recites “a contact portion between the swinging part and the suspension rod has a knife-edge shape”. However, claim 1, recites the “swinging part movably mounted in the body by the coil spring” that is “fixed to the body”. The specification does not disclose the use of both the suspension rod and the coil spring when the coil spring is fixed to the body. Further, the specification explicitly discloses that the lure would not include a suspension rod when fixing the coil spring directly to the body (page 6, lines 14-16). The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 9. 
Claim 10 recites “the swinging part is attached to the body by passing the suspension rod through the mounting hole”. However, claim 1, recites the “swinging part movably mounted in the body by the coil spring” that is “fixed to the body”. The specification does not disclose the use of both the suspension rod and the coil spring when the coil spring is fixed to the body. Further, the specification explicitly discloses 
Claim 11 recites “the swinging part being suspended from the body via the hanger”. However, claim 1, recites the “swinging part movably mounted in the body by the coil spring” that is “fixed to the body”. The specification does not disclose the use of both the hanger and the coil spring used in the same embodiment. The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 11. 
Claim 12 recites “the swinging part being attached to the body via the magnet”. However, claim 1, recites the “swinging part movably mounted in the body by the coil spring” that is “fixed to the body”. The specification does not disclose the use of both the magnet and the coil spring in the same embodiment. The specification fails to provide a written description that shows the inventor possessed the invention as recited in claim 12. 
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 depends inappropriately upon a cancelled claim. As a dependent claim, it is unclear which claim dependence is relied upon by applicant for claim 18. For examination purposes, claim 18 will be examined as if depending upon claim 1.  
Claim 19 is rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Atkinson (US 4380132).
Regarding claim 1, Hayakawa discloses a lure (1) comprising: 
a body (1a) having a cavity (Fig. 1, space inside of (1a)); and 

the swinging part (6) being configured to emit light received from outside of the body (1a), the body (1a) being configured such that the light emitted from the swinging part (6) is visible to the outside of the body (1a)(paragraph [0017] of machine translation discloses “body 1a is formed of a translucent material”… “flap weight body 6 is formed by a light reflector”).  
Hayakawa is silent as to a coil spring that is fixed to the body and that the swinging part is movably mounted in the body by the coil spring. 
Atkinson teaches a coil spring (Figs. 2, and 3; (30); col. 2, lines 63-65 discloses that the spring (30) may be a coil spring) that is fixed to the body (12) and that the swinging part (34) is movably mounted in the body (12) by the coil spring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa to include a spring attaching the swinging part to the body as taught by Atkinson in order to provide further oscillation for the purpose of attracting fish.
Alternatively, regarding claim 1, Hayakawa teaches a wire rod (8) that is fixed to the body and that the swinging part is movably mounted in the body by the wire rod (8). However, Hayakawa is silent about the wire rod (8) being a coil spring.
Atkinson teaches a coil spring (Figs. 2, and 3; (30); col. 2, lines 63-65 discloses that the spring (30) may be a coil spring) fixed to the body and that the swinging part is movably mounted in the body by the coil spring. It would have been obvious to one of 
Regarding claim 2, Hayakawa as modified by Atkinson teaches (references to Hayakawa) wherein the swinging part (6) includes a reflector (As noted above, paragraph [0017] of machine translation discloses “flap weight body 6 is formed by a light reflector”). 
Regarding claim 4, Hayakawa as modified by Atkinson teaches (references to Hayakawa) wherein the swinging part (6) has a plate shape (Figs. 1 and 2; paragraph [0012] of machine translation), and the swinging part (6) extends in a longitudinal direction of the body (Figs. 1 and 2, swinging part (6) extends along the wire rod (8) that extends in the longitudinal direction of the body). 
Regarding claim 6, Hayakawa as modified by Atkinson teaches (references to Atkinson) wherein the coil spring (Figs. 2, and 3; (30); col. 2, lines 63-65 discloses that the spring (30) may be a coil spring) is suspended from the body (12), and the swinging part (34) is suspended from a lower end of the coil spring (The broadest reasonable interpretation of the term “lower end” would include a free end, or unsecured end, of a coil spring. The swinging part (34) is suspended from the free end of the coil spring in Fig. 3; col. 2, lines 20-28). As mentioned above in the first presented rejection of claim 1, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa to include a coil 
Regarding claim 7, Hayakawa as modified by Atkinson teaches wherein the coil spring (modified wire rod (8) of Hayakawa with the coil spring material ((30); col. 2, lines 63-65 of Atkinson) extends in a longitudinal direction of the body (Hayakawa: Fig. 1), two ends of the coil spring are fixed to the body (Hayakawa: paragraph [0011] of machine translation), and the swinging part (Hayakawa: (6)) is suspended from the coil spring. As mentioned above in the alternative rejection of claim 1, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire rod of Hayakawa to include a spring wire as taught by Atkinson in order to allow the swinging part to have more movement in additional directions to further attract fish.  
Regarding claim 8, Hayakawa as modified by Atkinson teaches (references to Hayakawa) the lure according to claim 1, further comprising a suspension rod (8) extending inside the cavity, the swinging part (6) being attached to the body by suspending the swinging part (6) from the suspension rod (8) (Figs. 1 and 2, paragraph [0012] of machine translation). In light of the 35 U.S.C. 112(a) rejection, and as best understood, claim 8 is being examined based on what is supported by the specification.   
Regarding claim 13, Hayakawa as modified by Atkinson teaches (references to Hayakawa) wherein the swinging part (6) is arranged to oscillate relative to the body after the lure changes from the moving state to the stopped state (Figs. 1 and 2; paragraph [0012] of machine translation; flap weight body (6) movable back and forth 
Regarding claim 15, Hayakawa as modified by Atkinson teaches (references to Atkinson) a coil spring (Figs. 2, and 3; (30); col. 2, lines 63-65 discloses that the spring (30) may be a coil spring) that is fixed to the body (12) and that the swinging part (34) is movably mounted in the body (12) by the coil spring. Please note in the combination, the swinging part is taught by Hayakawa. Hayakawa as modified by Atkinson is silent as to a plurality of swinging parts and a plurality of coil springs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Atkinson with additional swinging parts and additional coil springs to increase the amount of attractants for fish. Further, it has been found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 16, Hayakawa as modified by Atkinson teaches (references to Atkinson) the swinging part (34) suspended by the body by the coil spring (Fig. 3; (30); col. 2, lines 20-28 and lines 63-65). Hayakawa as modified by Atkinson is silent as to a plurality of swinging parts and a plurality of coil springs. As mentioned above in the claim 15 rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Atkinson with additional swinging parts and additional coil springs to increase the amount of attractants for fish. Further, it has been found that mere 
Regarding claim 17, Hayakawa as modified by Atkinson teaches (references to Atkinson) wherein the swinging part (34) vertically oscillates with respect to the body as the lure changes from the moving state to the stopped state (Fig. 1; col. 2, lines 36-47). Hayakawa as modified by Atkinson is silent as to a plurality of swinging parts. As mentioned above in the claim 15 and 16 rejections, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Atkinson with additional swinging parts to increase the amount of attractants for fish. Further, it has been found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 18, Hayakawa as modified by Atkinson teaches (references to Hayakawa) wherein the swinging part (6) includes a mounting hole (6d), the coil spring passing through the mounting hole (6d). As mentioned above, claim 18 is being examined as if dependent upon claim 1 since it inappropriately depends upon itself.  
Regarding claim 19, Hayakawa as modified by Atkinson teaches (references to Hayakawa) wherein the mounting hole (6d) extends in a longitudinal direction of the swinging part (6) (Figs. 1 and 2). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Atkinson (US 4380132) and further in view of Bercz et al. (US 3762092).
Regarding claim 3, Hayakawa as modified by Atkinson is silent about wherein the swinging part includes a fluorescent body. 
Bercz et al. teaches a part includes a fluorescent body (22a and 22b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Atkinson to include an interior fluorescent body emitting light as taught by Bercz et al. for the swinging part in order to obtain a high fish-collecting effect such as multi-color emission (Bercz et al.: col. 4, lines 1-12). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Atkinson (US 4380132) and further in view of Rossman (US 6158161).
Regarding claim 9, Hayakawa as modified by Atkinson is silent about wherein a contact portion between the swinging part and the suspension rod has a knife-edge shape. 
Rossman teaches a contact portion between the swinging part and the suspension rod has a knife-shape (Fig. 8; col. 5, lines 35-41, contact portion between panel parts in a lure have sharp edges, i.e. knife-shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Atkinson to include sharp edges at the contact portion between the rod (8) and the swinging part (6) as taught by Rossman in order to provide additional vibrations/turbulence to further attract fish. In light of the 35 U.S.C. 112(a) rejection, and as best understood, claim 9 is being examined based on what is supported by the specification.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Atkinson (US 4380132) and further in view of Hair et al. (US 2008/0000141).
Regarding claim 10, Hayakawa as modified by Atkinson teaches (references to Hayakawa) wherein the suspension rod (8) extends in a longitudinal direction of the body (Fig. 1), the swinging part (6) is provided with a mounting hole (6d) that extends in the longitudinal direction (Figs. 1 and 2), and the swinging part (6) is attached to the body (1a) by passing the suspension rod (8) through the mounting hole (6d). 
Hayakawa as modified by Atkinson is silent about an upper surface of the mounting hole has a top portion that projects downward.
Hair et al. teaches an upper surface of the mounting hole has a top portion that projects downward (Figs. 3 and 5; protrusions (35-38) extend downward towards the shaft (11) from a surface of the hub (30)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting hole of Hayakawa modified by Atkinson to include projections in the mounting hole as taught by Hair et al. in order to provide an interaction that creates vibrations that would further attract fish (Hair et al.; abstract). In light of the 35 U.S.C. 112(a) rejection, and as best understood, claim 10 is being examined based on what is supported by the specification. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Atkinson (US 4380132) and further in view of Reynolds (US 2011/0010984).
Regarding claim 11, Hayakawa as modified by Atkinson is silent about further comprising a hanger swingably attached to the body, the swinging part being suspended from the body via the hanger. 
Reynolds teaches a lure (100) further comprising a hanger (17) swingably attached to the body, the swinging part (36) being suspended from the body via the hanger (17) (Fig. 5; paragraphs [0099] and [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Atkinson to include a hanger that the swinging part attaches to as taught by Reynolds in order to increase movement of the swinging part within the lure body to create more of an attractant for fish. In light of the 35 U.S.C. 112(a) rejection, and as best understood, claim 11 is being examined based on what is supported by the specification. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Atkinson (US 4380132) and further in view of Fisher (US 2871608).
Regarding claim 12, Hayakawa as modified by Atkinson is silent about further comprising a magnet, and the swinging part being attached to the body via the magnet.   
Fisher teaches a lure comprising a magnet (16), and the swinging part (20) being attached to the body via the magnet (16)(Fig. 4; col. 1, lines 57-63, the arm (20) is releasably held by the magnet and swings to establish a second position). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Atkinson to include a magnet that the swinging part attaches to as taught by Fisher in order to allow .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Atkinson (US 4380132) and further in view of Dugger, II (US 2005/0034349, hereinafter “Dugger”).
Regarding claim 14, Hayakawa as modified by Atkinson is silent about wherein the cavity interior is depressurized relative to atmospheric pressure. 
Dugger teaches wherein the cavity interior is depressurized relative to atmospheric pressure (claim 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavity interior of Hayakawa modified by Atkinson to be depressurized as taught by Dugger in order to increase the longevity of the fishing attracting movement produced by the swinging part (Dugger: claim 36). 
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643